Citation Nr: 0613631	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for temporomandibular joint dysfunction (TMJ).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously remanded by the Board in November 
2003 and August 2005, for additional development.  Such 
additional evidence has been obtained and made part of the 
record.  


FINDING OF FACT

Temporomandibular joint dysfunction is manifested as 
interincisal range of motions approximately 35 millimeters 
(mm) without strain, and approximately 43 mm, with strain; 
left and right lateral excursions are approximately 8 mm.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for temporomandibular joint dysfunction syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 
9905 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in August 
1999.  Correspondence from VA to the veteran dated in March 
2001, April 2004, September2004, and September 2005 notified 
the veteran of the provisions of the VCAA as they pertain to 
the issue of increased ratings.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

990
5
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral 
excursion.
38 C.F.R. § 4.150 (2005)
 
The veteran contends a higher initial disability rating is 
warranted due to the severity of his oral condition.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

The evidence of record reveals that the veteran suffered an 
injury to his jaw while parachuting during service.  He has 
been service-connected for temporomandibular joint 
dysfunction at a 10 percent disability rating effective since 
August 1999.  The medical evidence of record reveals that the 
veteran's temporomandibular joint dysfunction has always been 
manifested by limited inter-incisal range of motion, and 
complaints of pain and difficulty eating hard food, and 
clicking noises when opening and closing of the jaw.  This 
has been unchanged over the years.  The treatment records 
also indicate that the veteran's inter-incisal opening has 
never been less than 35 mm; although the lateral excursions 
have varied.

The Board finds that the veteran's temporomandibular joint 
dysfunction does not warrant a disability rating in excess of 
10 percent.  As noted, a 20 percent rating is warranted if 
there is limited inter-incisal motion between 21- 30 
millimeters (mm).  In this case however, during three VA 
examinations in October 1999, April 2001, and March 2005, the 
inter-incisal range of motion was consistently greater than 
30 mm, without strain.  Specifically, in October 1999, right 
lateral excursion was 10 mm and the left excursion was 6 mm.  
His examiner noted no bone loss of mandible, hard palate, or 
maxilla.  

In April 2001 the inter-incisal range of motion without 
strain was 35 mm, and with strain, it was 47mm, right lateral 
excursion was 7 mm and the left 4 mm.  It was indicated that 
the reduced lateral excursion was probably due to chronic 
scarring.  There were no trigger points, popping, clicking, 
or dislocations.  The March 2005 exam revealed that extreme 
opening of the mouth caused clicking and pain to the 
veteran's left temporomandibular joint.  No dysesthesias or 
trigger points were present.  Condyles and conoids were 
within normal limits.  The veteran had clicking noises upon 
opening, but none on closing.  Inter-incisal range of motion 
without starin was 35 mm, and with strain, it was 43 mm, and 
lateral range of motion for both sides was 8 mm.  The Board 
finds that because the veteran's inter-incisional movement is 
limited between 31 to 40 millimeters, there is no basis for a 
higher evaluation under Diagnostic Code 9905.  See 38 C.F.R. 
§ 4.150.  

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2005).  
There is no showing that the veteran's service-connected 
temporomandibular joint dysfunction presents such an 
exceptional or unusual disability picture so as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for this disability during the appeal period.  In the absence 
of evidence of the need for frequent hospitalization or 
marked interference with employment, referral of the case for 
consideration of an extra-schedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

On the basis of the foregoing, the Board finds that the 
criteria for establishing an initial disability rating in 
excess of 10 percent have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  
The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.   


ORDER

A disability rating in excess of 10 percent for 
temporomandibular joint dysfunction is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


